DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
The remarks and amendments filed on 08/05/2022 are acknowledged. Claims 1-4 are amended.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/05/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicants arguments against the prior rejections have been considered. The double patenting rejection has been withdrawn in response to the terminal disclaimer filed. The 103 rejections have also been withdrawn due to the amendments requiring a contrast agent in the claims. Newly presented rejections providing for the presence of a contrast agent in gelatin particles has been provided below.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, C., et al. U.S. Patent Application 2014/0079794 in view of [Bruschi, M.L., et al., (Int. J. Pharm., 2003) or Weers J.G., et al., ES2205560T5 (English translation provided) both in the alternative] and Diosady, L.L., et al., (Food Res. Int., 2002) as evidenced by Riederer, S.J., et al., (RIT, 1998).
	Miura teaches methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C, compare instant claims 1 and 3-4. (See paragraph 0047.) Miura teaches including physiologically active substances in the gelatin particles. (See claim 8.)
Miura does not teach the temperature of the drying tube/chamber being 20-235 degrees higher than the temperature of the droplets resulting in a particle size of 0.010-5 microns.
Bruschi teaches methods of making gelatin microparticles with a mean particle size of 2.7 microns comprising forming gelatin solutions at 25 C and spray drying them in a Buchi spray dryer with an inlet temperature of 140-160 degrees C (a difference of 115-135 degrees C from droplet to inlet tube). (See abstract and page 47 paragraph 2.)
Weers teaches forming excipient microparticles through spray drying with sizes from 0.5-5 microns. (See claim 1.) Weers teaches using gelatin as a structural matrix material of the particles. (See page 9 paragraph 1.) Weers teaches using Buchi spray driers with an inlet tube temperature of 60-170 degrees C where all the feed materials are at room temperature 25 degrees C prior to drying. (See page 11 paragraph 8 and page 13 paragraph 12 through page 15.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use common art accepted spray drying temperatures used to form gelatin solutions into 0.5-5 micron sized microparticles taught by either Bruschi or Weers n the methods of Miura in order to provide for the formation of gelatin particles using standard parameters commonly used in the art when forming such particles by spray drying. One of ordinary skill in the art before the effective filing date of the claimed invention would also have had a predictable expectation of success in making this combination given that Miura already teaches the use of spray drying to form the gelatin particles and Bruschi and Weers provide for the standard parameters used in the formation of such particles.
Miura and Bruschi or Weers do not teach including the physiologically active substance iodine in the particles.
Diosady teaches microencapsulating iodine in gelatin particles by mixing the substance with the encapsulating gelatin and spray drying them together. (See abstract and page 636 paragraphs 10-11.) Diosady teaches that iodine is a physiologically active substance that treats iodine deficiencies such as goiter, cretinism, etc. (See page 635, paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the physiologically active substance iodine in the gelatin before spraying as taught by Diosady in the methods of making physiological substance encapsulating gelatin particles of Miura and Bruschi or Weers in order to provide for gelatin particles capable of treating diseases such as goiter, cretinism, etc. as taught by Diosady. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art teaches the formation of gelatin particles, Miura already teaches including physiologically active substances in gelatin particles, and Diosady teaches specific physiologically active agents that can be encapsulated in gelatin particles by spray drying.
Riederer provides evidence that iodine is commonly used as a contrast material in x-ray tomography. (See abstract.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura, C., et al. U.S. Patent Application 2014/0079794 in view of [Bruschi, M.L., et al., (Int. J. Pharm., 2003) or Weers J.G., et al., ES2205560T5 (English translation provided) both in the alternative] and Diosady, L.L., et al., (Food Res. Int., 2002) as evidenced by Riederer, S.J., et al., (RIT, 1998) as applied to claims 1 and 3-4 above, and in further view of van Deventer, H, et al., (Drying Technology, 2013).
	Miura and [Bruschi or Weers] teach methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C as well as formed at temperatures of 35-145 degrees, compare instant claims 1 and 3-4. (See paragraph 0047.)
Miura, [Bruschi or Weers], Diosady, as evidenced by Riederer do not teach using a inkjet head to spray the gelatin.
Van Deventer teaches new atomization nozzles for spray drying based on ink jet nozzles that can atomize fluids with higher viscosity providing for an energy savings as well as provide for monodisperse particles. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the improved atomization nozzles for spray drying taught by van Deventer in the methods of Miura, et al. in order to provide for improved methods of spray drying gelatin particles that allow for improved energy savings during manufacture as well as improve the particle size distribution of the particles made. One of ordinary skill in the art before the effective filing date of the claimed invention would also have had a predictable expectation of success in making this combination given that Miura already teaches the use of spray drying to form the gelatin particles and van Deventer teaches methods of spray drying that would improve such processes.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618